DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2020 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit (controller)”, " transmission unit (transmitter)”, and associated “control unit”, " transmission unit” in claims 1 - 7.  Note: the controller and the transmitter in the claims are in parenthesis  hence it is not clear if they are a part of the claim.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “control unit (controller)”, " transmission unit (transmitter)”, and associated “control unit”, " transmission unit”  [Note: the controller and the transmitter in the claims are in parenthesis  hence it is not clear if they are a part of the claim.] invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 – 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is inadequate written description for the terms “control unit (controller)”, " transmission unit (transmitter)”, and associated “control unit”, " transmission unit”. Note: the controller and the transmitter in the claims are in parenthesis  hence it is not clear if they are a part of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 3, 5 – 9, and 11 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu (US PgPub No. 2010/0241889). 
Regarding claim 1, Fu teaches a communication apparatus (figure 1A/1B item 104) comprising: a communication device configured to communicate with an external apparatus (figure 2 item 102); and a control unit (controller) configured to control the communication apparatus (paragraph 0039 USB host controller), wherein, when starting communication with the external apparatus by activating the communication device in a non-operating state (paragraphs 0022 and 0038 - 0039, reduced power state (e.g., a sleep state)), the control unit controls the communication device such that a setting sequence for making a communication setting for a communication interface based on a predetermined communication method included in the communication device is executed in parallel with a starting sequence for activating the communication device (paragraphs 0038, 0046, 0054 – 0056, 0059; exit reduced power state wherein setting sequence for making a communication setting for a communication interface based on a predetermined communication method included in the communication device is executed in parallel with a starting sequence for activating the communication device).

Regarding claim 2, as mentioned above in the discussion of claim 1, Fu teaches all of the limitations of the parent claim.  Additionally, Fu teaches a transmission unit (transmitter) configured to transmit a control signal to the communication device (figure 2 

Regarding claim 3, as mentioned above in the discussion of claim 1, Fu teaches all of the limitations of the parent claim.  Additionally, Fu teaches a transmission unit configured to transmit a control signal to the communication device, wherein the control unit controls the communication device such that the starting and the setting sequences are executed in parallel (figure 2 item 126 with item 128; a transmission unit configured to transmit a control signal to the communication device, wherein the control unit controls the communication device such that the starting and the setting sequences are executed in parallel), and then determines whether to use the communication interface based on the predetermined communication method in communication with the external apparatus (paragraphs 0038, 0046, 0054 – 0056, 0059; determines whether to use the 

Regarding claim 5, as mentioned above in the discussion of claim 1, Fu teaches all of the limitations of the parent claim.  Additionally, Fu teaches wherein the predetermined communication method is wired communication conforming to the Ethernet® standard (paragraphs 0010, 0013, 0015, and 0039; wherein the predetermined communication method is wired communication conforming to the Ethernet® standard).

Regarding claim 6, as mentioned above in the discussion of claim 5, Fu teaches all of the limitations of the parent claim.  Additionally, Fu teaches wherein the setting sequence automatically performs a communication setting depending on a communication partner (paragraphs 0038, 0046, 0054 – 0056, 0059; wherein the setting sequence automatically performs a communication setting depending on a communication partner).

Regarding claim 7, as mentioned above in the discussion of claim 2, Fu teaches all of the limitations of the parent claim.  Additionally, Fu teaches wherein the transmission 

Regarding claim 8, as mentioned above in the discussion of claim 7, Fu teaches all of the limitations of the parent claim.  Additionally, Fu teaches wherein the control signal is a 1-bit signal (paragraph 0027; digital signal).

Regarding claim 9, as mentioned above in the discussion of claim 1, Fu teaches all of the limitations of the parent claim.  Additionally, Fu teaches wherein the communication device includes an operating system configured to control the communication device, and wherein the starting sequence includes activating the operating system (paragraphs 0038, 0046, 0054 – 0056, and 0059 additionally paragraph 0027; wherein the communication device includes an operating system configured to control the communication device, and wherein the starting sequence includes activating the operating system).

Regarding claim 11, Fu teaches a method for controlling a communication device (figure 1A/1B item 104) comprising a communication device (paragraph 0039 USB host controller) for communicating with an external apparatus (figure 2 item 102), wherein, when starting communication with the external apparatus by activating the communication device in a non-operating state (paragraphs 0022 and 0038 - 0039, 

Regarding claim 12, as mentioned above in the discussion of claim 11, Fu teaches all of the limitations of the parent claim.  Additionally, Fu teaches wherein the control method controls the communication device such that the starting and the setting sequences are executed in parallel (paragraphs 0038, 0046, 0054 – 0056, 0059; wherein the control method controls the communication device such that the starting and the setting sequences are executed in parallel), and then determines whether to use the communication interface based on the predetermined communication method in communication with the external apparatus (paragraphs 0038, 0046, 0054 – 0056, 0059; then determines whether to use the communication interface based on the predetermined communication method in communication with the external apparatus), and wherein the control method transmits a control signal for stopping the setting sequence to the communication device, according to a determination result (figure 2 item 126 with item 128; paragraphs 0031, 0037, and 0040; wherein the control method transmits a control .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fu (US PgPub No. 2010/0241889) in view of Millington (US PgPub No. 2013/0013757).
Regarding claim 4, as mentioned above in the discussion of claim 1, Fu teaches all of the limitations of the parent claim.
However, Fu fails to teach wherein the communication device includes a communication interface based on the predetermined communication method, a communication interface other than the predetermined communication method, and an interface for prompting a user to select one of the communication interfaces to be used for communication. Millington, on the other hand teaches wherein the communication 
More specifically, Millington teaches wherein the communication device includes a communication interface based on the predetermined communication method, a communication interface other than the predetermined communication method, and an interface for prompting a user to select one of the communication interfaces to be used for communication (paragraph 0112 - 0113; wherein the communication device includes a communication interface based on the predetermined communication method, a communication interface other than the predetermined communication method, and an interface for prompting a user to select one of the communication interfaces to be used for communication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Millington with the teachings of Fu to have a system for quickly and easily selecting proper operating modes to the users liking in Fu.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fu (US PgPub No. 2010/0241889) in view of La Rue (US PgPub No. 2010/0036211).
Regarding claim 10, as mentioned above in the discussion of claim 9, Fu teaches all of the limitations of the parent claim.

More specifically, La Rue teaches wherein the operating system is Linux® (paragraph 0112; wherein the operating system is Linux®).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of La Rue with the teachings of Fu because in at least paragraph 0012 La Rue teaches that Linux operating system offers a number of advantages over other systems including high performance in a multi-tasking environment, easy access to free code for high performance applications, and compatible with low cost hardware thereby improving Fu with reduced cost and improved performance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki (US patent No. 2010/0083020) teaches an Ethernet system with power savings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
01/05/2022